Citation Nr: 0313400	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  94-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
and spondylosis with degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, his sister and two friends



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Manchester, New 
Hampshire.  In a March 2000 decision, the Board denied 
service connection for spondylolisthesis and spondylosis with 
degenerative disc disease of the lumbar spine, and for an eye 
disorder.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2001 
motion to the Court, the parties (the appellant and the VA 
Secretary) requested that the Board decision be vacated and 
the case remanded; the motion was granted by a January 2001 
Court order.  The case was subsequently returned to the 
Board, which conducted additional evidentiary development.

REMAND

In March 2002, the Board undertook additional development of 
the veteran's claims for service connection for 
spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine and for an eye disorder, pursuant 
to authority granted by 38 C.F.R. § 19.9 (a)(2) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  The Board 
has obtained additional evidence, including reports of VA 
examinations, and records from the Social Security 
Administration.  The RO has not yet reviewed this evidence.  
In light of the Federal Circuit's decision, and in order to 
avoid prejudice to the veteran, the case must be remanded for 
readjudication by the RO and for preparation of a 
supplemental statement of the case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) ( If action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the veteran, further due process must be 
provided.)
 
The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The file shows that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claim.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).

After the above actions have been completed, the RO should 
review the veteran's claims with consideration of any 
additional evidence received since the March 1998 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should then review the claims 
for entitlement to service connection for 
spondylolisthesis and spondylosis with 
degenerative disc disease of the lumbar 
spine and for an eye disorder.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




